United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1470
                      ___________________________

                               Daniel Jose Gomez

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  State of South Dakota; Minnehaha County State's Attorney Office; Mellisa
Sommors, Attorney for the Minnehaha County Public Defender's Office; Mark S.
Kadi, Attorney for the Public Advocate's Office; Timothy William Herschberger,
          Attorney for the Minnehaha County Public Defender's Office

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Southern
                                 ____________

                            Submitted: July 5, 2022
                             Filed: July 22, 2022
                                [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      South Dakota inmate Daniel Gomez appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. After careful
review of the record and the parties’ arguments on appeal, we agree with the
reasoning of the district court. Accordingly, we affirm and deny Gomez’s pending
motions as moot. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Roberto Lange, Chief Judge, United States District Court for
the District of South Dakota.

                                       -2-